DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the Amendment dated 8/25/2021, the following has occurred: Claims 24 – 26 have been amended; Claims 1 – 17 have been canceled; Claims 27 – 43 have been amen.
Claims 18 – 23 have been previously canceled.
Claims 24 – 43 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24 – 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (24 – 26 ), which recite steps of 
Independent claims 24, 32, and 38

a risk analysis module configured to determine a heart failure (HF) risk score for the subject using the first heart sound parameter of the subject; and
a control module configured to calculate a worsening heart failure (WHF) score for the subject using a weighted function of one or more HF parameters, each of the one or more HF parameters having an associated weighting, the one or more HF parameters comprising at least one of a respiration parameter of the subject or a second heart sound parameter of the subject,
wherein the control module is configured to adjust one or more of the weightings of the weighted function used to calculate the WHF score according to the HF risk score to adjust a sensitivity of the WHF score, and to provide the calculated WHF score to a user or a process.
Please see below for the discussion of the additional elements.
These steps of claims 24 – 43, as drafted, under the broadest reasonable interpretation, includes mathematical concepts.  At the foundation, the invention is directed toward calculating a score.
These steps of claims 24 – 43, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. 

Citations from the Specification as the Applicant sees their invention:
Page 1, lines 20 – 24
TECHNICAL FIELD
This patent document pertains generally to implantable medical devices, and more particularly, but not by way of limitation, to systems and methods for between-patient comparisons for risk stratification of future heart failure decompensation.
Page 2, lines 16 – 21

This document relates generally to systems, devices, and methods that provide one or both of diagnostic monitoring and electrical device-based therapy to the heart of a patient or subject. In particular it relates to, systems, devices, and methods that predict the likelihood that a subject will experience a physiological event, such as a heart failure (HF) related event.
Page 67, lines 1 – 19
OVERVIEW
Such subject matter can include means for measuring at least one first physiological parameter of a subject using a physiological sensor of an ambulatory medical device, an illustrative example of which includes a risk analysis module. Such subject matter can include means for determining a heart failure (HF) risk score of the subject according to the measured at least one first physiological parameter, an illustrative example of which is a risk analysis module. Such subject matter can include means for measuring at least one second physiological parameter of the subject with the same or different physiological sensor, an illustrative example of which is a WHF detection module. Such subject matter can include means for generating an indication of prediction that the subject will experience a WHF event when the at least one second physiological parameter satisfies a device based WHF detection algorithm, an illustrative example of which is a WHF detection module. Such subject matter can include means for adjusting prediction by the WHF detection algorithm according to the determined HF risk score, an illustrative example of which is a risk analysis module. Such subject matter can include means for generating an indication of a predicted WHF event when predicting the WHF event using the adjusted WHF detection algorithm and providing the indication to at least one of a user or process, an illustrative example of which is a WHF detection module.
Therefore, the invention is not a technical improvement or a technological improvement but rather the determination of a value.  The value has a potential usage.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 25, reciting particular aspects of how determining may be performed in the mind but for recitation of generic computer components). 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of system comprising or using a specific module amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 69, line 19 – page 70, line 2, see MPEP 2106.05(f))
Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims (such as claims 25, and 26, additional limitations that amount to invoking computers as a tool to perform the abstract idea,).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 24 – 43; system comprising or using a specific module, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Independent claims 24, 32, and 38 begin with, respectively:
an ambulatory medical device includes comprising a heart sound sensor configured to sense an S3 heart sound of a subject and measure a first heart sound parameter of the subject using the sensed S3 heart sound of the subject; and
a heart sound sensor configured to sense an S3 heart sound of a subject and to measure a first heart sound parameter of the subject using the sensed S3 heart sound of the subject; and
a heart sound sensor configured to sense an S3 heart sound of a subject and to measure a first heart sound parameter of the subject using the sensed S3 heart sound of the subject; and
As shown above using the Applicant’s Specification, the invention is directed toward the calculation and adjustment of the WHF Score. The “heart sound sensor” provides extra-solution input.
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 25 – 31, 33 – 37, and 39 – 43, calculate, determine, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: analysis/ control module configured to in claims 24 – 43.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 24 – 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 24 – 43 include WHF score. The Specification does not disclose how WHF score is calculated.  
Claim 24: a control module configured to calculate a worsening heart failure (WHF) score for the subject using a weighted function of one or more HF parameters …
The required algorithm or required function to perform the calculation is not disclosed. 
This is a written description rejection.
There is a relationship between WHF score and the determined HF risk score that is not disclosed.  It is expressed in the independent claims as 
Claim 24: wherein the control module is configured to adjust one or more of the weights of the weighted function used to calculate the WHF score according to the determined HF risk score.
The algorithm that adjust the WHF risk score according to the determined HF score is not disclosed.  The disclosure states that “algorithms” are used.  What those algorithms are is not disclosed.  
Regarding the weights. There is nothing disclosed about how the weights are adjusted. Further, there is nothing disclosed that describes how the weights are assigned.  This is not a problem with the weights and written description as one could understand this broadly. any kind of WHF score.  No adjustment is required to occur when the weight is zero.
This is a written description rejection.
The dependent claims are rejected for the same reasons.
Claims 31, 37, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not disclose what this is: S1 heart sound parameter, an S2 heart sound parameter, the S3 heart sound parameter, or an S4 heart sound parameter of the subject.  The Specification discloses physiological parameters but not ones tied to the specific heart sounds. The Examiner believes that these parameters are part of the IMD however, this is not clear. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 – 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim limitations “risk analysis module” and “control module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 26 recites the limitation "the set of HF parameters includes the …" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.  Claim 26 depends upon claim 25 where the parameters are listed as any one of.  Claim 26 would require all of the parameters when only one of was selected.  The Examiner understands claim 26 as any one of.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 24, 27 – 30, 32, 35, 36, 38, 41, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachanandani et al., U.S. Pre-Grant Publication 2008 /0157980 in view of Zhang et al., U.S. Pre-Grant Publication 2010/ 0076321.
As per claim 24,
Sachanandani teaches a medical device system comprising:
an ambulatory medical devices comprising (figure 1, this is the same figure 1 of the instant application)
a heart sound sensor configured to sense an S3 heart sound of a subject and (figure 25 sensor control panel this is the same figure 25 of the instant application)
measure a first heart sound parameter of the subject using the sensed S3 heart sound of the subject (figure 27 this is the same figure 27 of the instant application paragraph 146, S3 heart sound and paragraph 66, examples of physiological data); and
an external device, separate from the ambulatory medical device, comprising a processor, wherein the processor includes (figure 1, #108 and paragraph 71 computer):
a risk analysis module configured to determine a heart failure (HF) risk score for the subject using the first heart sound parameter of the subject (figure 2, #160 and paragraph 51 HF status indicator); and

Regarding claim interpretation, the claim language states, “a control module configured to calculate a worsening heart failure (WHF) score for the subject using a weighted function of one or more HF parameters…” Using was emphasized for a reason.  The odd part is that the particular “use” of the weighted function is not claimed. The Specification does not have a function/ algorithm that relates the weighted function to the WHF Score (see 35 U.S.C. §112(a) rejection above). 
It could be that the function is “used” as a generic input.  In this case, it does not matter that the function is a weighted function or an individual value.  

It could be that the function is “used” as an on/off switch to the device.  In this case, any result could mean executing the control module.  Here, the control module does other functions besides determining the WHF score.  The control module must first be activated before the score could be calculated.
Etc… The result is that the relationship is not known.  One could argue that the relationship is indefinite vs overly broad.
Thus, the Examiner notes that how the Applicant views these limitations is narrower than required.
a control module configured to calculate (paragraph 154, control module)
a weighted function of one or more HF parameters (paragraph 91, a weighted function),
each of the one or more HF parameters having an associated weighting, (paragraph 84, recent alert scores are given a higher weight, being considered more relevant, while less recent alert scores are given a lower weight),
the one or more HF parameters comprising at least one of a  respiration parameter of the subject or a second heart sound parameter of the subject (paragraph 142, received physiological indications including respiration)
wherein the control module is configured 
to adjust one or more of the weights of the weighted function used (paragraph 84, recent alert scores are given a higher weight, being considered more relevant, while less recent alert scores are given a lower weight)
Sachanandani does not explicitly teach the method comprising
a control module configured to calculate 
a worsening heart failure (WHF) score for the subject using a weighted function of one or more HF parameters, 
each of the one or more HF parameters having an associated weight,
wherein the control module is configured 
to adjust one or more of the weightings of the weighted function used 
to calculate the WHF score according to the HF risk score to adjust a sensitivity of the WHF score, and 
to provide the calculated WHF score to a user or a process.
However, Zhang further teaches the method comprising:
a processor, wherein the processor includes (figure 1, #108 and paragraph 71 computer):
a control module configured to calculate 
a worsening heart failure (WHF) score for the subject using a HF parameter (paragraphs 51 and 52, worsening HF indicator), 
wherein the control module is configured (figures 3 – 5 paragraph 54 modifying sensitivity)
to adjust one or more of the weightings of the weighted function used (paragraphs 21, 36, 62 – 64)
to calculate the WHF score according to the HF risk score to adjust a sensitivity of the WHF score (paragraphs 21, 36, 62 – 65 including manual adjustments of figure 4 where risk is likelihood ), and 
to provide the calculated WHF score to a user or a process (paragraph 66).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Sachanandani.  One of ordinary skill in the art at the time of the invention would have added these features into Sachanandani with the motivation to provide a detection of worsening heart failure which can reduce the frequency and the length of hospitalization, improve quality of life, or reduce health care costs (Zhang, paragraph 4).
As per claim 27, Sachanandani in view of Zhang teaches the medical device of claim 24 as described above.
Sachanandani does not explicitly teach however, Zhang further teaches the medical device 
wherein the risk analysis module is configured to determine the HF risk score as a function of the first heart sound parameter of the subject (Paragraphs 56 – 59), 
wherein to adjust one or more of the weightings of the weighted function, the control module is configured to adjust a threshold or variable in the weighted function according to the determined HF risk score (paragraphs 56 – 59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Sachanandani for the reasons as described above.  
As per claim 28, Sachanandani in view of Zhang teaches the medical device of claim 27 as described above.

It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Sachanandani for the reasons as described above.  
As per claim 29, Sachanandani in view of Zhang teaches the medical device of claim 27 as described above.
Sachanandani does not explicitly teach however, Zhang further teaches the medical device wherein to adjust the threshold or variable, the control module is configured to lower a threshold or increase a variable in response to an increase in the HF risk score, or to increase a threshold or lower a variable in response to a decrease in the HF risk score (paragraphs 54 – 56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Sachanandani for the reasons as described above.  
As per claim 30, Sachanandani in view of Zhang teaches the medical device of claim 24 as described above.
achanandani does not explicitly teach however, Zhang further teaches the medical device wherein the control module is configured to provide the calculated WHF score to the user or the process to effect population-based stratification of patients (paragraph 66).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Sachanandani for the reasons as described above.  
As per claim 32, 

As per claim 35, Sachanandani in view of Zhang teaches the medical device of claim 32 as described above.
Sachanandani in view of Zhang further teaches the medical device as described above in claim 27.
As per claim 36, Sachanandani in view of Zhang teaches the medical device of claim 35 as described above.
Sachanandani in view of Zhang further teaches the medical device as described above in claim 29.
As per claim 38,
Sachanandani in view of Zhang teaches a medical device as described above in claim 24.
As per claim 41, Sachanandani in view of Zhang teaches the medical device of claim 38 as described above.
Sachanandani in view of Zhang further teaches the medical device as described above in claim 27.
As per claim 42, Sachanandani in view of Zhang teaches the medical device of claim 41 as described above.
Sachanandani in view of Zhang further teaches the medical device as described above in claim 29.
Claim 25, 26, 31, 33, 34, 37, 39, 40, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachanandani et al., U.S. Pre-Grant Publication 2008 /0157980 in .
As per claim 25, Sachanandani in view of Zhang teaches the medical device of claim 24 as described above.
Sachanandani further teaches the medical device 
wherein the ambulatory medical device includes a respiration sensor configured to sense respiration information of the subject and measure a respiration parameter of the subject (paragraphs 142, 145, and 148 implanted cardiac rhythm management device may include …),
Sachanandani does not explicitly teach the device however, Zhang further teaches the medical device 
wherein the control module is configured to calculate the WHF score as a weighted function of changes in one or more short-term or daily HF parameters, including at least one of the first heart sound parameter, the second heart sound parameter, or the respiration parameter of the subject (paragraphs 62 – 64).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Sachanandani for the reasons as described above.  
Sachanandani in view of Zhang do not explicitly teach however, Min further teaches the medical device 
wherein the heart sound sensor is configured to sense an S1 heart sound of the subject and measure the second heart sound parameter using the sensed S1 heart sound of the subject (paragraph 8, the illustrated example.  Paragraphs 73 – 75, respiration – The Examiner cannot find where the Specification describes how the S1 heart sound is used 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Sachanandani in view of Zhang.  One of ordinary skill in the art at the time of the invention would have added these features into Sachanandani in view of Zhang with the motivation to provide an implantable cardiac rhythm management system (Min, paragraph 31).
As per claim 26, Sachanandani in view of Zhang, further in view of Min, teaches the medical device of claim 25 as described above.
Sachanandani further teaches the medical device 
wherein the control module is configured to select a subset of HF parameters from a set of HF parameters using the determined HF risk score (paragraph 84, recent alert scores are given a higher weight, being considered more relevant, while less recent alert scores are given a lower weight),
wherein the one or more HF parameters comprises the selected subset of HF parameters (paragraph 84), 
wherein the set of HF parameters includes 
the measured S3 heart sound parameter (figure 1, this is the same figure 1 of the instant application figure 25 sensor control panel this is the same figure 25 of the instant application figure 27 this is the same figure 27 of the instant application paragraph 146, S3 heart sound), and 
the measured respiration parameter (paragraphs 142, 145, and 148 implanted cardiac rhythm management device may include …), and
wherein the control module is configured to 
using the weighted function of the subset of HF parameters, each of the subset of HF parameters having an associated weight (paragraph 91, it uses a weighted function.  The Examiner notes that the associated weight of the weighted function is zero).
Sachanandani does not explicitly teach however, view Zhang further teaches the medical device
wherein the control module is configured to 
calculate the WHF score for the subject  (paragraph 158, weighted function)
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Sachanandani for the reasons as described above.

Sachanandani in view of Zhang do not explicitly teach however, Min further teaches the medical device 
wherein the one or more HF parameters comprises the selected subset of HF parameters, 
wherein the set of HF parameters includes 
the first heart sound parameter (Figure 5- S1 heart sound with smoothing. Just because it is included does not automatically mean that it is used. It is used when the algorithm requires it to be used. As there is no disclosed algorithm using this parameter, it is not used), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Sachanandani in view of Zhang for the reasons as described above.
As per 31, Sachanandani in view of Zhang teaches the medical device of claim 24 as described above.

wherein the ambulatory medical device is an implantable medical device (paragraph 2),
wherein the external medical device comprises a medical device programmer separate from the implantable medical device (Figure 1, #102 and #104),
wherein the ambulatory medical device comprises:
a cardiac signal sensing circuit configured to sense electrical cardiac activity of the subject and to measure an electrical cardiac parameter of the subject (paragraph 66);
a respiration sensor configured to sense a signal representative of respiration of the subject and to measure a respiration parameter of the subject (paragraph 66);
an impedance sensor configured to sense impedance information of the subject and to measure an impedance parameter of the subject (paragraph 66), and
wherein the one or more HF parameters includes one or more of the electrical cardiac parameter, the respiration parameter, the impedance parameter, and the first and second heart sound parameters (paragraph 66),
Sachanandani in view of Zhang do not explicitly teach however, Min further teaches the medical device
wherein the heart sound sensor is configured to sense at least one of an S1 heart sound, an S2 heart sound, the S3 heart sound, or an S4 heart sound of the subject (figure 2, #102), and 
wherein the heart sound sensor is configured to measure at least one of an S1 heart sound parameter, an S2 heart sound parameter, the S3 heart sound parameter, or an S4 heart sound parameter of the subject (figure 2, #102),
wherein the one or more HF parameters includes one or more of the electrical cardiac parameter, the respiration parameter, the impedance parameter, and the first and second heart sound parameters (paragraph 74),
wherein the second heart sound parameter comprises at least one of the S1 heart sound parameter, the S2 heart sound parameter, the S3 heart sound parameter, or the S4 heart sound parameter (paragraph 32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Sachanandani in view of Zhang for the reasons as described above.
As per claim 33, Sachanandani in view of Zhang teaches the medical device of claim 32 as described above.
Sachanandani in view of Zhang, further in view of Min teaches the medical device as described above in claim 25.
As per claim 34, Sachanandani in view of Zhang, further in view of Min teaches the medical device of claim 32 as described above.
Sachanandani in view of Zhang, further in view of Min teaches the medical device as described above in claim 26.
As per claim 37, Sachanandani in view of Zhang teaches the medical device of claim 32 as described above.
Sachanandani in view of Zhang, further in view of Min teaches the medical device as described above in claim 32.
As per claim 39, Sachanandani in view of Zhang teaches the medical device of claim 38 as described above.

As per claim 40, Sachanandani in view of Zhang, further in view of Min teaches the medical device of claim 38 as described above.
Sachanandani in view of Zhang, further in view of Min teaches the medical device as described above in claim 26.
As per claim 43, Sachanandani in view of Zhang teaches the medical device of claim 38 as described above.
Sachanandani in view of Zhang, further in view of Min teaches the medical device as described above in claim 32.
Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive. 
Because claims 1 – 23 have been canceled, arguments directed to these claims are moot.
Applicant’s arguments, see Claim Objections, filed 8/25/2021, with respect to claim 25 have been fully considered and are persuasive.  The objection of claim 25 has been withdrawn. 

The Rejection of Claims under §101
The Applicant states, “A reduction in false positives means fewer stored false events ("patient diagnostics are automatically collected and stored by the implanted device 102." Id p. 8, ll. 3-4.), a reduction in communication between devices associated therewith ("results are automatically forwarded to a user when certain conditions exist, for example, when an alert has been generated." Id at p. 43, ll. 12- 14.), and reducing unnecessary processing and energy usage 
The Applicant states, “Additionally, Applicant's specification describes that the WHF detection module, herein the control module, can generate an indication and can provide the indication to at least one of a user or process, such as to provide a population-based stratification of patients according to their risk of a health condition (e.g., heart failure decompensation) within a particular time frame (e.g., three months). See Specification at p. 28, ll. 1-27.” Outputting a value is extra-solution activity.  The value itself is an abstract idea with a potential usage.
The Rejection of Claims under §112
The Applicant states, “Applicant asserts that each claimed module is a component of the processor of a device, and the processor of the device contains sufficient structure to perform the recited functions. For example, Applicant's specification states that such "modules can include a processor, such as a microprocessor, ASIC, or other type of processor to execute the software and firmware." Specification at p. 54, ll. 7-10.” The Applicant is free to edit the Specification but the complete paragraph states:
FIG. 30 is a block diagram showing portions of a system 3000 that detects the onset of a physiological event such as an event related to heart failure. The system 3000 includes a risk analysis module 3005 and a WHF detection module 3010. The modules can include hardware, software, firmware or combinations thereof to perform the functions described. The modules can include a processor, such as a microprocessor, ASIC, or other type of processor to execute the software and firmware.

The Applicant states, “Applicant has amended claim 24 to require that the control module calculate the WHF score using a weighted function of one or more HF parameters, each of the one or more HF parameters having an associated-weighting, the one or more HF parameters comprising at least one of an S1 heart sound parameter, the S3 heart sound parameter, or a respiration parameter of the subject.” This rejection has changed because of the cancelation of claims 1 – 23.  The Examiner notes that the rejection language of claim 24 has remained the same.
It should be noted that throughout the Specification, the Applicant uses “weighted function” however, never provides an example.  Is the weighted function Y = MX + B?  If the Applicant were to positively state that the weighted function could be any weighted function, or state that the weighted function was known, then this rejection would be moot.
The Applicant states, “Applicant submits that the specification at p. 10, 1. 20 through p. ll., 1. 22 describes detectors to provide an alert status reflective of a disease state …” The Examiner agrees that sensors provide input.
The Applicant further states, “The specification at p. 12, 1. 12 through p. 13., 1. 4 describes functions to calculate alert scores using alert statuses from one or more detectors, for example, using a weighted function, and that the weights can be adjusted.” However, the functions are not disclosed.  The algorithms are described in functional terms where the inputs are disclosed and the desired outputs are disclosed.
The Applicant states, “Additionally, Applicant has provided new claim 27 to specifically define how the adjustment is made, and new claims 28 and 29 to define directions of adjustment.” The Applicant is arguing that creating thresholds for alerts status is novel/ non-obvious.
The Applicant states, “Applicant's claims require calculation of a WHF score using certain parameters. Each of these examples describe variations of such. The claims are not limited to any one specific example, but can include one or more of them.” Therefore, the Examiner is able to find a solution different from the Applicant’s.
The Applicant states, “Applicant's specification clearly describes examples …” The Examiner believes that there are examples of some of the desired outputs. The Applicant has created a black box where what goes on in the box is not disclosed.
The Rejection of Claims under §103
The Applicant states, “The Office Action interpreted such elements, currently of the external device, as not carrying patentable weight-specifically objecting to the use of the word "use" or "using", effectively not distinguishing between the separate calculation and determination. As argued above and discussed in the telephonic interview of June 30, Applicant traverses such reading.” It should be noted that the Examiner interprets the claim 2 different ways. The “traverse” of a non-applied rejection is therefore moot. It is left to the Applicant to enforce a potential invention where the “use” of something is unknown.
The Applicant states, “The cited portions of Sachanandani merely disclose calculation of a composite alert score by combining detected alerts.” The Applicant is reminded that the rejection is obviousness and not anticipatory. That the rejections is not an individual piece of art but rather the combination.
The Applicant states, “Additionally, it is not clear what the Examiner is adding with the addition of Zhang, as the Examiner does not say that any one feature of Sachanandani is deficient with respect to the present claims, and thus invites Applicant to craft its own rejection, which is clearly unfair to Applicant, and not a prima facie rejection of such claim.” The Examiner is not sure what the Applicant is arguing. Further, the Applicant is reminded that the cited art is the Applicant’s own work.
The Applicant states, “The Office Action only makes clear that it asserts a control module to calculate a WHF score according to a determined HF risk score is taught by Zhang in paragraph 53.” Wouldn’t this argument refute the Applicant’s previous argument?  Either it is clear where Zhang is being used or it is not.
The Applicant further states, “Such paragraph clearly fails to determine a HF risk score and separately calculate a WHF score using a weighted function of one or more HF parameters and adjusting one or more of the weightings of the weighted function according to the HF risk score. Instead, the short paragraph merely says that a sensitivity can be controlled. See Zhang at para. [0053}.” The Examiner has updated his rejection in light of the amendments.
The instant invention is not a technical improvement or a technological improvement.  The instant invention does not have a practical application. Instead, the instant invention is directed toward the calculation of a value. That calculation is applied to a computer with all the improvements found by adding the value to a computer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626